REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments filed 07/30/21 have overcome the claims rejections of the office action mailed 04/01/21.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 18-24, 26-31, 33-38 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The presently claimed invention is directed to a method comprising: selecting a non-infant human not having used probiotic supplements for at least three months: selecting an effective amount of one or more synthetic neutral human milk oligosaccharides (HMOs) chosen from the group consisting of 2'-fucosyllactose (2'-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), lacto-N-fucopentaose I (LNFP-I), lacto-N-tetraose (LNT), lacto-N-neotetraose (LNnT), and combinations thereof, the amount effective for increasing a relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human; increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human by enterally administering to the non-infant human for a first treatment period of at least 14 days, a daily dose of from about 1 g to about 15 g of the chosen one or more HMOs increasing in a time-delayed increase a level of butyrate produced in the gastrointestinal tract of the non-infant human relative to the level of butyrate produced before the first treatment period; and reducing the likelihood of the non-infant human experiencing at least one condition associated with a gastrointestinal 
It should be noted that Applicant’s claimed method treats a specific patient population that is non-infant humans not having used probiotic supplements for at least three months and requires that the specific recited HMOs be administered in an amount of 1-15g per day for at least 14 days which is not taught or suggested in the prior art, nor obvious over the prior art.
Furthermore, the prior art discloses that infant-type subspecies of Bifidobacterium are adapted to degrade HMOs whereas adult-type species of Bifidobacterium such as B. adolescentis lack many of the enzymes to directly utilize HMOs effectively. Also, the increasing in the relative abundance of Bifidobacterium adolescentis as claimed in Applicant’s method is unexpected with respect to the teachings disclosed in the prior art such as in an in vivo study in the prior art (Haarman et al., (Appl. Environ. Microbiol. 2005:71(5) pp. 2318-24; of record), which show that in infants consuming HMOs in concentrations typically found in human breast milk, the abundance of B. adolescentis significantly decreases. In addition, based on the prior art, one of ordinary skill in the art would not have expected that administering the specific HMOs used in Applicant’s method that failed in vitro (as presented or described by Applicant) to promote the growth of Bifidobacterium adolescentis, to increase the relative abundance of Bifidobacterium adolescentis in the gut microbiota of an adult patient, especially since B. adolescentis was not known to metabolize HMOs (e.g., utilize HMOs as a substrate for growth). Also, as pointed out by Applicant it was unexpected and surprising that B. adolescentis would grow in non-infants treated with HMOs, and also that there would be a time-delayed increase in a level of butyrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623